Cite as 2017 Ark. App. 461


                ARKANSAS COURT OF APPEALS
                                         DIVISION I
                                       No. CV-16-1149

                                                   Opinion Delivered   September 20, 2017

 ANTHONY CHASE JONES                         APPEAL FROM THE GARLAND
                                   APPELLANT COUNTY CIRCUIT COURT
                                             [NO. 26DR-16-752]
 V.
                                                   HONORABLE LYNN WILLIAMS,
 APRIL FLORES SANCHEZ                              JUDGE
                                      APPELLEE
                                                   AFFIRMED


                          BRANDON J. HARRISON, Judge

       Anthony Jones appeals an order of protection entered against him. He asserts that

he was not given timely notice and was denied the opportunity to attend the hearing or

obtain counsel. We find no error and affirm.

       On 20 September 2016, April Sanchez petitioned for an order of protection for

herself and her daughter, A.J. The petition stated that A.J.’s father, Jones, was currently

incarcerated but was scheduled to be released within thirty days. In her accompanying

affidavit, Sanchez alleged that Jones had been increasingly angry and hostile toward her and

had threatened to kill her and kidnap their daughter once he was released from prison.

These threats had been made to her both over the phone and in person when she took their

daughter to visit him in prison.

       The circuit court entered an ex parte order of protection effective until 11 October

2016. On October 11, the court continued the case until October 25 and ordered that the


                                               1
                                 Cite as 2017 Ark. App. 461

order of protection remain in effect until then. Both the ex parte order of protection and

the continuance order were served on Jones at the Wrightsville Unit on October 20.

       The court convened a hearing on October 25, which Jones did not attend, nor was

he represented by counsel. The court was informed that Jones had been served on October

20 and that he was “scheduled to parole out like in May for some reason.” The court

proceeded to enter a five-year order of protection. The final order of protection was entered

on October 25, and Jones filed a notice of appeal on November 21.

       The standard of review on appeal from a bench trial is whether the court’s findings

are clearly erroneous or clearly against the preponderance of the evidence. Paschal v. Paschal,

2011 Ark. App. 515. A finding is clearly erroneous when, although there is evidence to

support it, the reviewing court on the entire evidence is left with a definite and firm

conviction that a mistake has been made. Id. Disputed facts and determinations of the

credibility of witnesses are within the province of the fact-finder. Id.

       For his first point on appeal, Jones notes that the final hearing was held five days after

he had been served and appears to argue that he should have had sixty days to file a response,

citing Ark. R. Civ. P. 12(a)(1) (2016). He further argues that he was not transported to the

hearing and was thus denied an opportunity to defend himself at the hearing. However,

proceedings filed under the Domestic Abuse Act are special proceedings, and to the extent

that the statutes creating special proceedings provide for a procedure that is different from

our rules of civil procedure, the rules of civil procedure do not apply. See Ark. R. Civ. P.

81(a) (2016); Norton v. Hinson, 337 Ark. 487, 989 S.W.2d 535 (1999). Arkansas Code

Annotated section 9-15-204(b)(1)(A) (Repl. 2015) requires that service be made upon the

                                               2
                                 Cite as 2017 Ark. App. 461

respondent at least five days before the date of the hearing, which was done in this case. In

addition, the circuit court has no obligation to arrange the transport of the respondent to

the hearing; if Jones wished to attend the hearing, he should have requested transportation

or arranged representation.

       For his second point on appeal, Jones argues that he was denied a sufficient

opportunity to obtain counsel because the five days prior to the hearing included a weekend,

which effectively left him only three days. Normally, under Ark. R. Civ. P. 6(a), when a

period of time prescribed or allowed is less than fourteen days, intermediate Saturdays,

Sundays, and legal holidays are excluded in the computation. But again, because this was a

special proceeding governed by its own rules, the rules of civil procedure do not apply. See

Ark. R. Civ. P. 81(a).        And § 9-15-204 provides no mechanism for setting aside

intermediate Saturdays, Sundays, or legal holidays.

       Finally, Jones argues that as an incarcerated inmate, his phone calls are monitored

and recorded; thus, he can show that he never spoke to Sanchez on the phone as she alleged

in her petition. There are a couple of problems with this argument: (1) Jones has failed to

provide any phone records showing that he had not spoken to Sanchez, and (2) Sanchez

also alleged that she had been threatened in person during their daughter’s visitation, which

Jones does not refute. We hold that Jones has shown no reversible error and affirm the

order of protection.

       Affirmed.

       GRUBER, C.J., and ABRAMSON, J., agree.

       Anthony Jones, pro se appellant.
       One brief only.
                                             3